                 Case 2:19-cr-00173-WBS Document 26 Filed 08/27/20 Page 1 of 3


 1

 2 MCGREGOR W. SCOTT
   United States Attorney
 3 SHELLEY D. WEGER
   Assistant United States Attorney
 4 501 I Street, Suite 10-100
   Sacramento, CA 95814
 5 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 6

 7 Attorneys for Plaintiff
   United States of America
 8

 9
                                  IN THE UNITED STATES DISTRICT COURT
10
                                     EASTERN DISTRICT OF CALIFORNIA
11

12   UNITED STATES OF AMERICA,                            CASE NO. 2:19-CR-00173 WBS

13                                 Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                          TIME PERIODS UNDER SPEEDY TRIAL ACT;
14                           v.                           FINDINGS AND ORDER

15   MICHAEL JOSEPH TAYLOR,                               DATE: August 31, 2020
                                                          TIME: 9:00 a.m.
16                                 Defendant.             COURT: Hon. William B. Shubb
17

18                                                STIPULATION

19          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

20 through defendant’s counsel of record, hereby stipulate as follows:
21          1.       By previous order, this matter was set for status on August 31, 2020.

22          2.       By this stipulation, defendant now moves to continue the status conference until October

23 5, 2020, and to exclude time between August 31, 2020, and October 5, 2020, under Local Code T4.

24          3.       The parties agree and stipulate, and request that the Court find the following:

25                   a)     The government has produced discovery consisting of over 700 pages of

26          electronic documents, including investigative reports, documents obtained from third parties, and

27          related documents, as well as video recordings and data extracted from a cellular phone.

28          Additional discovery containing sexually explicit images has been made available for inspection,


      STIPULATION REGARDING EXCLUDABLE TIME               1
30    PERIODS UNDER SPEEDY TRIAL ACT
            Case 2:19-cr-00173-WBS Document 26 Filed 08/27/20 Page 2 of 3


 1        but not copying. In addition, the government is in the process of preparing the defendant’s jail

 2        calls for production to defense counsel, and anticipates that these will be made available within

 3        the next week.

 4               b)        Counsel for defendant requires additional time to review the evidence with her

 5        client and discuss potential resolutions, conduct additional defense investigation, and otherwise

 6        prepare for trial. Specifically, defense counsel has hired an expert to conduct a competency

 7        evaluation of Mr. Taylor prior to resolving the case, and that evaluation is not yet completed.

 8        The expert requires additional time to conduct and complete the evaluation.

 9               c)        Counsel for defendant believes that failure to grant the above-requested

10        continuance would deny him/her the reasonable time necessary for effective preparation, taking

11        into account the exercise of due diligence.

12               d)        The government does not object to the continuance.

13               e)        Based on the above-stated findings, the ends of justice served by continuing the

14        case as requested outweigh the interest of the public and the defendant in a trial within the

15        original date prescribed by the Speedy Trial Act.

16               f)        For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

17        et seq., within which trial must commence, the time period of August 31, 2020 to October 5,

18        2020, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

19        T4] because it results from a continuance granted by the Court at defendant’s request on the basis

20        of the Court’s finding that the ends of justice served by taking such action outweigh the best

21        interest of the public and the defendant in a speedy trial.

22                THE REMAINDER OF THIS PAGE IS INTENTIONALLY BLANK

23

24

25

26
27

28

     STIPULATION REGARDING EXCLUDABLE TIME              2
30   PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:19-cr-00173-WBS Document 26 Filed 08/27/20 Page 3 of 3


 1          4.       Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5

 6
     Dated: August 25, 2020                                    MCGREGOR W. SCOTT
 7                                                             United States Attorney
 8
                                                               /s/ SHELLEY D. WEGER
 9                                                             SHELLEY D. WEGER
                                                               Assistant United States Attorney
10

11
     Dated: August 25, 2020                                    /s/ HANNAH LABAREE
12                                                             HANNAH LABAREE
13                                                             Counsel for Defendant
                                                               MICHAEL JOSEPH TAYLOR
14

15

16
                                             FINDINGS AND ORDER
17
            IT IS SO FOUND AND ORDERED.
18

19
            Dated: August 26, 2020
20
21

22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME                3
30    PERIODS UNDER SPEEDY TRIAL ACT
